 

Exhibit 10.3

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE ISSUER IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER,
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

     Warrant No.                                                            
Number of Shares: 500,000                        

 

Date of Issuance: November 13, 2017

 

American Electric Technologies, Inc., a Florida corporation (the “Company”),
hereby certifies that, for value received, HD Special-Situations III, LP, a
Delaware limited partnership, and its permitted assigns, as the registered
holder hereof (the “Holder”), is entitled, subject to the terms set forth below,
to purchase from the Company upon surrender of this Warrant to Purchase Common
Stock (the “Warrant”), at any time after the date of issuance shown above (the
“Date of Issuance”), but not after 5:00 P.M. California time on the Expiration
Date (as defined herein), Five Hundred Thousand (500,000) fully paid and
nonassessable shares of Common Stock (as defined herein) of the Company (each a
“Warrant Share” and collectively the “Warrant Shares”) at a purchase price (the
“Warrant Exercise Price”) equal to $2.26 per share.  Both the number of Warrant
Shares purchasable hereunder and the Warrant Exercise Price are subject to
adjustment as provided in Section 10 below.

 

Section 1.   Definitions.

 

(a)   The following terms used in this Warrant shall have the following
meanings:

 

“Common Stock” means (i) the Company’s $0.001 par value common stock and (ii)
any capital stock into which such common stock shall have been changed or any
capital stock resulting from a reclassification of such common stock.

 

“Expiration Date” means the date which is five (5) years from the Date of
Issuance or, if such date falls on a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the State of California (a
“Holiday”), the next succeeding date that is not a Holiday.

 

 





 

--------------------------------------------------------------------------------

 

 

 

“Market Price” means the average of the closing stock prices for the Common
Stock for the ten trading days immediately prior to the date on which a Notice
of Exercise is delivered to the Company, as reported on the trading market on
which the Common Stock may then be quoted, if any such trading market may exist.

 

“Note Purchase Agreement” shall mean the Note Purchase Agreement dated March 23,
2017, by and among the Company, M&I Electric Industries, Inc., South Coast
Electric Systems, LLC and HD Special-Situations III, LP.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“TMA” shall mean the Transaction Modification Agreement dated concurrently
herewith by and among the Company, M&I Electric Industries, Inc., South Coast
Electric Systems, LLC and HD Special-Situations III, LP.

 

(b)   Other definitional provisions:

 

(i)     Except as otherwise specified herein, all references herein (A) to the
Company shall be deemed to include the Company’s successors and (B) to any
applicable law shall be deemed references to such applicable law as the same may
be amended or supplemented from time to time.

 

(ii)    When used in this Warrant, unless otherwise specified in a particular
instance, the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall refer to this Warrant as a whole and not to any specific provision
of this Warrant, and the word “Section” shall refer to Sections of this Warrant
unless otherwise specified.

 

(iii)   Whenever the context so requires, the neuter gender includes the
masculine or feminine, and the singular number includes the plural, and vice
versa.

 

(iv)    When used in this Warrant, “transfer” shall include any disposition of
this Warrant or any Warrant Shares, or of any interest in either thereof, which
would constitute a sale thereof within the meaning of the Securities Act or
applicable state securities laws.

 

(v)Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Note Purchase Agreement and/or the TMA.

 

Section 2.   Exercise of this Warrant.

 

(a)   Subject to the terms and conditions hereof, this Warrant may be exercised
by Holder, as a whole or in part (except that this Warrant shall not be
exercisable as to a fractional share), at any time prior to 5:00 p.m.
California  time on the Expiration Date.  The rights represented by this Warrant
shall  be exercised by Holder by (i) delivery of a written notice in the form
attached hereto (a “Notice of Exercise”) of Holder's election to exercise this
Warrant, which notice shall specify the number of Warrant Shares to be
purchased, (ii) payment to the Company of an amount equal to the Warrant
Exercise Price multiplied by the number of Warrant Shares as to which the





 

--------------------------------------------------------------------------------

 

Warrant is being exercised in immediately available funds (either by wire
transfer or a certified or cashier’s check drawn on a United States bank) and
(iii) the surrender of this Warrant, properly endorsed, at the principal office
of the Company (or at such other agency or office of the Company as the Company
may designate by notice to Holder).  The Company shall pay any issuance or
transfer taxes that are applicable to any exercise of this Warrant.

 

(b)    In addition, at any time prior to 5:00 p.m. on the Expiration Date, and
notwithstanding anything to the contrary contained in this Warrant, at such time
as the Market Price per share of the Common Stock exceeds the Warrant Exercise
Price, this Warrant may be exercised by presentation and surrender of this
Warrant to the Company in a cashless exercise, including a written calculation
of the number of Warrant Shares to be issued upon such exercise in accordance
with the terms hereof (a “Cashless Exercise”). In the event of a Cashless
Exercise, in lieu of paying the Warrant Exercise Price, Holder shall surrender
this Warrant for, and the Company shall issue in respect thereof, the number of
Warrant Shares determined by multiplying the number of Warrant Shares to which
Holder would otherwise be entitled by a fraction, the numerator of which shall
be determined by subtracting the Warrant Exercise Price from the then current
Market Price per share of  Common Stock, and the denominator of which shall be
the then current Market Price per share of Common Stock.

 

(c)   Any Warrant Shares shall be deemed to be issued to Holder, as the record
owner of such Warrant Shares, as of the date on which this Warrant shall have
been surrendered, the completed Notice of Exercise shall have been delivered,
and payment (or notice of an election to effect a Cashless Exercise) shall have
been made for such Warrant Shares as set forth above, irrespective of the date
of delivery of such share certificate, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
properly closed, such person shall be deemed to have become the holder of such
Warrant Shares at the opening of business on the next succeeding date on which
the stock transfer books are open.  For each exercise of the rights represented
by this Warrant in compliance with this Section 2, a certificate or certificates
for the Warrant Shares so purchased, registered in the name of, or as directed
by, Holder, shall be delivered to, or as directed by, Holder within five (5)
business days after such rights shall have been so exercised.

 

(d)   Unless this Warrant shall have expired or shall have been fully exercised,
upon an exercise of this Warrant the Company shall issue a new Warrant identical
in all respects to this Warrant except that it shall represent rights to
purchase the number of Warrant Shares purchasable immediately prior to such
exercise, less the number of Warrant Shares with respect to which this Warrant
is exercised (or, in the case of a Cashless Exercise, the number of shares to
which Holder would otherwise have been entitled).

 

(e)   In the case of any dispute with respect to an exercise, the Company shall
promptly issue such number of Warrant Shares as are not disputed in accordance
with this Section. If such dispute only involves the number of Warrant Shares
receivable by Holder under a Cashless Exercise, the Company shall submit the
disputed calculations to an independent accounting firm reasonably acceptable to
Holder within fifteen (15) business days of receipt of the Notice of Exercise.
The accountant shall review the calculations and notify the Company and Holder
of the



 

--------------------------------------------------------------------------------

 

results no later than fifteen (15) business days from the date it receives the
disputed calculations. The accountant’s

 

calculation shall be deemed conclusive absent manifest error. The Company shall
then issue the appropriate number of shares of Common Stock in accordance with
this Section.

 

Section 3.  Covenants as to Common Stock.     The Company covenants and agrees
that all Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable.  The Company further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Company shall at all times have authorized and reserved a sufficient number of
shares of Common Stock to provide for the exercise of the rights then
represented by this Warrant and that the par value of said shares will at all
times be less than or equal to the applicable Warrant Exercise Price.  The
representations, warranties and covenants of the Company set forth in Sections 6
and 7 of the TMA are hereby incorporated into this Warrant by reference and such
provisions shall survive the repayment of the Note and other amounts due under
the Note Purchase Agreement and/or the TMA.

 

Section 4.  Taxes.  The Company shall not be required to pay any tax or taxes
attributable to the initial issuance of the Warrant Shares or any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of Holder or any permitted transferee of this Warrant.

 

Section 5.  Warrant Holder Not Deemed a Stockholder.   No Holder of this
Warrant, as such, shall be entitled to vote or receive dividends or be deemed
the holder of shares of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon Holder, as such, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issuance
of stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to Holder of the Warrant Shares
which Holder is then entitled to receive upon the due exercise of this Warrant.
Notwithstanding the foregoing, the Company shall provide Holder with copies of
the same notices and other information given to the stockholders of the Company
generally, contemporaneously with the delivery thereof to the stockholders.

 

Section 6.  No Limitation on Corporate Action.    No provisions of this Warrant
and no right or option granted or conferred hereunder shall in any way limit,
affect or abridge the exercise by the Company of any of its corporate rights or
powers to recapitalize, amend its Articles of Incorporation, reorganize,
consolidate or merge with or into another corporation, transfer all or any part
of its property or assets, or exercise any other of its corporate rights and
powers.

 

Section 7.  Representations of Holder.    By the acceptance of this Warrant,
Holder represents that (i) it is acquiring this Warrant and the Warrant Shares
for its own account for investment only and not with a view towards, or in
connection with, the public sale or distribution thereof and (ii) it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation



 

--------------------------------------------------------------------------------

 

D promulgated by the Securities and Exchange Commission under the Securities
Act.  Upon exercise of this Warrant, Holder shall, if requested by the Company,
confirm the foregoing representations in writing, in a form satisfactory to the
Company.  If Holder cannot make such representations because they would be
factually incorrect, it shall be a condition to Holder's exercise of this
Warrant that the Company

 

receive such other representations as the Company considers reasonably necessary
to assure it that the issuance of the Warrant Shares shall not violate any
federal or applicable state securities laws.

 

Section 8.  Representations of the Company.  The Company represents that it has
the requisite power and authority to issue and sell this Warrant and perform it
obligations under this Warrant in accordance with its terms.  The Company’s
execution, delivery and performance of this Warrant have been duly authorized by
the Company’s Board of Directors and no further consent or authorization of the
Company, its stockholders, or any other  individual or entity, is
required.  This Warrant (i) has been duly and validly authorized, executed and
delivered by the Company and (ii) constitutes a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

Section 9.  Restrictions on Transfer.     Holder understands that (i) this
Warrant and the Warrant Shares have not been and are not being registered under
the Securities Act or any state securities laws (other than as described in the
Registration Rights Agreement entered into concurrently herewith (the
“Registration Rights Agreement”)), and may not be offered for sale, sold,
assigned or transferred except as provided in the TMA and the Registration
Rights Agreement, and (ii) neither the Company nor any other individual or
entity is under any obligation to register such securities (other than as
described in the Registration Rights Agreement) under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

Section 10.  Adjustments.

 

(a)Reclassification, Reorganization and Certain Other Transactions. In case of
any reclassification, capital reorganization or other change of outstanding
shares of the Common Stock, or in case of any consolidation or merger of the
Company with or into another corporation (other than a consolidation or merger
in which the Company is the continuing corporation and which does not result in
any reclassification, capital reorganization or other change of outstanding
shares of Common Stock), the Company shall cause effective provision to be made
so that Holder shall have the right thereafter, by exercising this Warrant, to
purchase the kind and number of shares of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization
or other change, consolidation or merger by a holder of the number of shares of
Common Stock that could have been purchased upon exercise of this Warrant
immediately prior to such reclassification, capital reorganization or other
change, consolidation or merger.  The foregoing provisions shall similarly apply
to successive reclassifications, capital reorganizations and other changes of
outstanding shares of Common Stock and to successive consolidations or mergers.
If the consideration received by the holders of Common Stock is other than cash,
the value shall be as determined by the Company’s Board of Directors acting in
good faith.

 



 

--------------------------------------------------------------------------------

 

(b)   Dividends and Stock Splits.    If and whenever the Company shall effect a
stock dividend, a stock split, a stock combination, or a reverse stock split of
the Common Stock, the number of Warrant Shares purchasable hereunder and the
Warrant Exercise Price shall be proportionately adjusted in the manner
determined by the Company's Board of Directors acting in good faith.  The number
of shares, as so adjusted, shall be rounded to the nearest whole number and the
Warrant Exercise Price shall be rounded to the nearest tenth of a cent.

 

Section 11.  Lost, Stolen, Mutilated or Destroyed Warrant.   If this Warrant is
lost, stolen or destroyed, the Company shall, on receipt of an indemnification
undertaking reasonably satisfactory to the Company, issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen or destroyed.  In the
event Holder asserts such loss, theft or destruction of this Warrant, the
Company may require Holder to post a bond issued by a surety reasonably
satisfactory to the Company with respect to the issuance of such new Warrant.

 

Section 12.   Notices.   Any and all communications required or permitted to be
provided hereunder shall be in writing and shall be given and deemed effective
as provided in the Note Purchase Agreement.  The addresses for such
communications shall be as provided in the Note Purchase Agreement or such other
addresses as may most recently have been designated in writing.

 

Section 13.  Miscellaneous.    This Warrant and any provision  hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought. This Warrant shall be governed by and interpreted
under the laws of the State of Florida, without regard to the principles of
conflict of laws. Headings are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof. This Warrant shall be
binding upon the Company and its successors and shall inure to the benefit of
Holder and its successors and permitted assigns.

 

Section 14.    Waiver of Jury Trial.  THE PARTIES EACH WAIVE, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS WARRANT.

 

Section 15.  Effect of Expiration Date.    This Warrant, in all events, shall be
wholly void and of no effect after 5:00 p.m. California time on the Expiration
Date, except that notwithstanding any other provisions hereof, the provisions of
Sections 9 and 14 shall continue in full force and effect after such date as to
any Warrant Shares or other securities issued upon the exercise of this Warrant.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its duly authorized officers as of the Date of Issuance.

 

  The Company:

             

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: November 13, 2017

 

 

 

By: 

 

/s/ Charles M. Dauber



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

Date: November 13, 2017

 

 

 

By: 

 

/s/ William B. Brod

 

 

 

 

 

 

William B. Brod

 

 

 

 

 

 

Senior Vice President and CFO

 

NOTICE OF EXERCISE

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

The undersigned hereby exercises the right to purchase the number of Warrant
Shares covered by the Warrant attached hereto as specified below according to
the conditions thereof and herewith makes payment of $                      
(unless effected by a Cashless Exercise in accordance with the terms of the
Warrant), which constitutes the aggregate Warrant Exercise Price of such Warrant
Shares pursuant to the terms and conditions of the Warrant.

 

(i)  The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any Common Stock obtained upon exercise of the Warrant except under
circumstances that will not result in a violation of the 1933 Act or applicable
state securities laws.

 

(ii)  The undersigned requests that the stock certificates for the Warrant
Shares be issued, and a Warrant representing any unexercised portion hereof be
issued, pursuant to the terms of the Warrant in the name of Holder and delivered
to the undersigned at the address set forth below.

 

 

Dated:                       , _____.

 

 

 

                            
____________________________                                            (Name of
Holder)



 

        

By:   ___________________________

        

Title:                                                       

 

Address:  ___________________________________

            

    ___________________________________

        

      ___________________________________

 

 

Number of Warrant Shares being purchased for cash:  ________________________



 

--------------------------------------------------------------------------------

 

Number of Warrant Shares being purchased by Cashless
Exercise:  ________________________

 



 